ORDER

PER CURIAM.
Plaintiff, Wilfred Barry, appeals a judgment quieting title to certain land in favor of intervenors, Cecilia Crumes, Lionel Luckett, Stanley Luckett, Donald Luckett, Ann Thomas, David Oglesby, Roland Oglesby, and Lena Oglesby. Intervenors acquired title to the property by intestate descent. Plaintiff claims he acquired ownership of the real estate by adverse pos*440session. On appeal he argues: (1) the trial court erroneously denied his motion to dismiss intervenors’ petition for failure to state a claim; (2) the trial court erred in finding intervenors occupied the land under color of title; and (3) the trial court’s judgment was against the weight of the evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).